DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagleitner (U.S. Patent Application Publication No. 2017/0071421).
With respect to Claim 1, Hagleitner, Figures 1-8, teaches an adapter element 7 configured for being insertable inside a core of a paper roll to be applied to a support shaft 6 of a dispenser 25 for paper rolls, said adapter element 7 comprising: 
an external annular wall 9 configured for being inserted into the core of the paper roll with a predetermined degree of mechanical interference;
and an axial channel 22 delimited by an annular wall arranged internally to the external annular wall and comprising first engaging elements 18 configured for being engaged in releasable manner to second engaging elements 19 belonging to said support shaft 6 of the dispenser 25 so that, in use, an end portion of said support shaft can be engaged in said axial channel of the adapter element 7, 
wherein said first engaging elements 18 are configured to be engaged to said second engaging elements 19, so that said adapter element 7 is rotatable in idle manner around said support shaft to which said adapter element is engaged in use.  
With respect to Claim 2, Hagleitner further teaches wherein said adapter element 7 has an excess (near lead line 9 – See Figure 4) which extends radially from the external annular wall so as to form an annular abutment, which forms an end stroke for an insertion of the adapter element within the core of the paper roll and with said first engaging elements arranged on an opposite part to said annular abutment.  
With respect to Claim 3, Hagleitner further teaches wherein said external annular wall is provided with one or more wedges.  
With respect to Claim 4, Hagleitner further teaches wherein said external annular wall is configured to have a predetermined degree of flexibility.  
With respect to Claim 5, Hagleitner further teaches wherein said external annular wall is of cylindrical shape and is configured for forming a pilot path at an end thereof.  
With respect to Claim 6, Hagleitner further teaches wherein said first engaging elements 18 are shaped as a tooth and said annular wall, on which said tooth is arranged, is configured to be elastically deformable so that, in use, when the support shaft 6 is inserted into the axial channel 22 delimited by said annular wall, said annular wall is elastically deformed enabling said tooth to pass over a second tooth belonging to the end portion of the support shaft by locking itself against said second tooth once passed over said second tooth.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagleitner (U.S. Patent Application Publication No. 2017/0071421) in view of Poirier et al (U.S. Patent No. 11,382,467), hereinafter “Poirier”.
With respect to Claim 7, Hagleitner Figures 1-8, teaches an assembly for constraining a paper roll to a dispenser, said assembly comprising: 
an adapter element 7; and 
a support shaft 6, said adapter element 7 and said support shaft 6 being configured for being insertable inside said paper roll so as to engage to each other in a releasable manner; 
said adapter element 7 comprising an external annular wall configured for being inserted into the paper roll 3 with a predetermined degree of mechanical interference, while said support shaft 6 being configured for being inserted into the paper roll 3, so that the paper roll 3 unobstructedly rotates around said support shaft, said adapter element 7 further comprising an axial channel 22 delimited by an annular wall arranged internally to the external annular wall and comprising first engaging elements 18 engaging in a releasable manner to second engaging elements 19 belonging to said support shaft so that, in use, a portion of an end of said support shaft 6 can be engaged in said axial channel of the adapter element 7, said first engaging elements being configured so as to be constrained to said second engaging elements so that said adapter element 7 is rotatable in idle manner around said support shaft.
Hagleitner teaches all the elements of the assembly except for the assembly with an adapter and a support shaft being inserted into a paper roll with a core.
However, Poirier, Figures 8 and 11-12, teaches an assembly except for the assembly with an adapter 300 and a support shaft 200 being inserted into a paper roll 20 with a core 23.
It would have been obvious to one of ordinary skill in the art to provide Hagleitner with the ability to support a roll with a core, as taught by Poirier, because one of ordinary skill in the art   would have been expected to have routinely determine the optimum configuration for a particular use.
With respect to Claim 8, Hagleitner further teaches wherein said adapter element 7 has an excess (near lead line 9 – See Figure 4) which extends radially from the external annular surface so as to form an annular abutment, which forms an end stroke for an insertion of the adapter element within the core of the paper roll and with said first engaging elements arranged on an opposite side to said annular abutment.  
With respect to Claim 9, Hagleitner further teaches a rotatable element 5 configured for being connected in rotatable manner to the dispenser so that said rotatable element is rotatable in idle manner around an axis of rotation orthogonal thereto, wherein connection elements for connecting in fixed manner said support shaft to said rotatable element, are provided.  
With respect to Claim 12, Hagleitner further teaches wherein said external annular surface is fitted with one or more wedges.  
With respect to Claim 13, Hagleitner further teaches wherein said external annular surface is configured so as to have a predetermined degree of flexibility.  
With respect to Claim 14, Hagleitner further teaches wherein a shape of said external annular surface is generally cylindrical and is configured for forming a pilot path at an end thereof.  
With respect to Claim 15, Hagleitner further teaches wherein said first engaging elements 18 are in form of a tooth and said annular wall, on which said tooth is arranged, is configured so as to be elastically deformable so that, in use, when the support shaft is inserted in the channel delimited by said annular wall, said annular wall is elastically deformed, thus enabling said tooth to pass over a second tooth belonging to an end of the shaft, thus blocking itself in contrast against said second tooth once said second tooth has been passed over.  
With respect to Claim 16, Hagleitner further teaches wherein said support shaft 6 has an anterior part divided into two symmetrical halves through a longitudinal notch, which runs along a part of a longitudinal length of the support shaft so as to generate two flexible walls spaced from each other through said notch, each of the two flexible walls being provided with said second engaging elements.  
With respect to Claim 17, Hagleitner further teaches wherein said rotatable element is configured as a plate.  
With respect to Claim 18, Hagleitner further teaches wherein said rotatable element comprises at least two support shafts.  
With respect to Claim 19, Hagleitner further teaches a dispenser for paper rolls comprising: 
a container body 25; and 
an assembly according to claim 7.  
With respect to Claim 20, Hagleitner further teaches wherein the rotatable element of the assembly comprises three support shafts arranged so that said rotatable element is rotatable towards a direction of rotation due to the force of gravity when at least one of said support shafts are loaded with the a respective paper roll.  
With respect to Claim 21, Hagleitner further teaches further comprising an abutment surface arranged at a distance from a longitudinal axis of the support shaft equal or greater than a diameter of the core of the paper roll to be supported by said support shaft.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654